Title: To James Madison from Anthony Merry, 27 December 1803
From: Merry, Anthony
To: Madison, James



Sir,
Washington December 27th 1803
I have received the Honour of your Letter of the 24th of this Month, respecting an Endorsement put on an American Ship’s Register by the Captain of His Majesty’s Ship Bellerophon, and touching the Blockade, declared by that Endorsement to have taken Place, of the Island of St. Domingo by His Majesty’s Squadron on that Station.
I shall not fail, Sir, to give an Account to my Government by the earliest Opportunity of what you have thought proper to represent to me on the above mentioned Subjects, as well as to renew to the Commander in Chief of His Majesty’s Fleet in the West Indies the Observations which Mr Thornton has already transmitted to that Officer in Consequence of your Letter to him of the 27th of October last, to which you are pleased to refer.
In the mean Time, permit me, Sir, to remark that the Circumstances, of which you at present complain, being only, as far as hitherto appears, the Act of an individual Subordinate Officer cannot in Justice be regarded as the Act of His Majesty’s Government, whilst there may perhaps be a Reason to be found for the particular Manner in which he executed his Resolution—first, in the Usage, which, as I have Reason to think it will appear, has obtained in the Mode of notifying to particular Vessels a Prohibition to them to enter a Place which is considered as blockaded, and secondly, in the Consideration of its being necessary to put the Endorsement on a permanent Document because other Papers which are exhibited by Masters of Vessels, nominally the Clearance which you express, maybe, and notoriously have been in numerous Instances, forged and varied according to the views of the Shippers; to which it may be added, that the Circumstances of Date and of Place, as designated in the Notice, may be regarded as sufficient to prevent any improper Application of it to different and posterior Voyages. I have the Honor to be, with great Consideration and Respect, Sir, Your most obedient humble Servant.
Ant: Merry
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 3); Tr (PRO: Foreign Office, ser. 5, 41:73–75); Tr (DNA: RG 59, Misc. Duplicate Consular and Diplomatic Correspondence, 1791–1906, box 3, folder 17). RC in a clerk’s hand, except for Merry’s complimentary close and signature; docketed by Wagner. Second Tr docketed by Monroe.


